Citation Nr: 0836545	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  02-10 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for a 
herniated nucleus pulposus at L4-5.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel






INTRODUCTION

The veteran had active service from November 1975 to October 
1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  The Board previously 
denied the issue on appeal in a January 2006 decision.  That 
January 2006 decision was vacated and the appeal was remanded 
in September 2006.  Another remand was issued in June 2007.  
This issue is now again before the Board again.  


FINDINGS OF FACT

Throughout the rating period on appeal, the veteran's low 
back disability has been manifested by complaints of pain, 
numbness, and limitation of motion; objectively, there is no 
evidence of muscle spasm, no ankylosis and no incapacitating 
episodes. While some neurologic findings are present, 
competent evidence indicates the absence of lumbar 
radiculopathy.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for a 
herniated nucleus pulposus at L4-5 have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes (DCs) 5003-5010, 5289, 5292, 5295(as 
in effect prior to September 26, 2003); 38 U.S.C.A. § 4.71a, 
DC 5293 (as in effect prior to September 23, 2002); 
38 U.S.C.A. § 4.71a, DC 5293 (as in effect from September 23, 
2002, until September 26, 2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran submitted this claim for an increased rating in 
excess of 40 percent of the herniated nucleus pulposus at L4-
5 in February 2001.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  In cases such as 
this, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005). 

The Board notes that while this appeal was pending, the 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, DC 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002).  Further, 
the remaining spinal regulations were amended in September 
2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The Board 
will hereafter designate the regulations in effect prior to 
the respective changes as the "pre-amended" regulations and 
the subsequent regulations as the "amended" regulations.

The timing of this change requires the Board to first 
consider the claim under the appropriate "pre-amended" 
regulations for any period prior to the effective date of the 
amended diagnostic codes.  Thereafter, the Board must analyze 
the evidence dated after the effective date of the new 
regulations and consider whether a rating higher than the 
previous rating is warranted.  See VAOPGCPREC 7-2003; Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Finally, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements. DeLuca v. Brown, 8 Vet.App. 
202 (1995). Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability, and incoordination.

Analysis Under the "Pre-Amended" Spine and Disc Regulations

In order for the veteran to receive a rating higher than 40 
percent for her low back disability under the "pre-amended" 
spine and intervertebral disc regulations, the medical 
evidence must show any of the following: unfavorable 
ankylosis of the lumbar spine, under Diagnostic Code 5289; or 
"pronounced" intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief, under 
Diagnostic Code 5293.  

After a review of the claims file, the Board finds that the 
medical evidence does not support a higher rating under the 
"pre-amended" disc or spine regulations.

Pre-Amended Spine Regulations.  First, the evidence does not 
show ankylosis (fixation) of the lumbar spine.  Specifically, 
the May 2001 VA examination report reflected range of motion 
as lumbar flexion to 90 degrees (anatomically normal), 
extension to 20 degrees (30 degrees is anatomically normal), 
lateral flexion to 30 degrees, bilaterally (anatomically 
normal), and rotation to 35 degrees, bilaterally (30 degrees 
is anatomically normal).  

Similarly, November 2002 and February 2003 VA examination 
reports noted range of motion as forward flexion to 90 
degrees, backward extension to 30 degrees, lateral flexion to 
30 degrees, and rotation to 30-35 degrees.  Because the 
evidence does not show ankylosis of the lumbar spine, there 
is no basis under DC 5289 for an increased rating under the 
pre-amended spine regulations.

Pre-Amended Disc Regulations.  Next, the weight of medical 
evidence does not show "pronounced" intervertebral disc 
syndrome under the "pre-amended" disc regulations.  
Significantly, in the May 2001 VA examination, the veteran's 
musculature was noted to be "good" and reflexes were 
intact, suggesting that there was no muscle spasm or absent 
ankle jerk shown at that time.  

An August 2001 outpatient treatment note reflected no 
neurological symptoms, other than radiation of pain.  At that 
time, the veteran's back was nontender, motor strength was 5 
out of 5, and sensory was intact to light touch.  Straight 
leg raises were negative bilaterally.  Reflexes were 2+ and 
symmetric, clonus and Babinski testing was negative.  
Further, X-ray evidence showed "mildly" narrowed L4-L5 disc 
space in May 2001, and an August 2001 MRI reflected 
"moderate" stenosis at L3-L4 and L4-L5. 

In sum, as there has been no demonstration of ankylosis or 
"pronounced" intervertebral disc syndrome, such as 
neuropathy, demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings, the claim for an evaluation in 
excess of 40 percent under the "pre-amended" spine and disc 
regulations is denied throughout the rating period in 
question.

Analysis Under the "Amended" Spine and Disc Regulations

Again, the provisions pertaining to intervertebral disc 
syndrome were revised effective September 23, 2002.  

As revised, for the period from September 23, 2002 to 
September 25, 2003, Diagnostic Code 5293 states that 
intervertebral disc syndrome is to be evaluated either based 
on the total duration of incapacitating episodes over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 the 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

Under Diagnostic Code 5293, as in effect from September 23, 
2002 to September 25, 2003, a 40 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the last 12 
months.  A 60 percent disability rating is warranted where 
the evidence reveals incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  

Note (1) to the new version of Diagnostic Code 5293 defines 
an "incapacitating episode" as "a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" were defined as "orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so."  

The evidence does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5293.   Therefore, the 
revised version of Diagnostic Code 5293, as in effect from 
September 23, 2002 to September 25, 2003, cannot serve as a 
basis for an increased rating on the basis of incapacitating 
episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 to September 25, 2003, the 
Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
service-connected back disability, when combined under 
38 C.F.R. § 4.25 with evaluations for all other disabilities, 
results in a higher combined disability rating.

The Board will first analyze the chronic orthopedic 
manifestations of the veteran's 
Low back disability.  In this regard, the VA examination 
findings of November 2002 and February 2003 are for 
consideration.  Again, such examinations noted forward 
flexion to 90 degrees, backward extension to 30 degrees, 
lateral flexion to 30 degrees, and rotation to 30-35 degrees.  
The November 2002 examination report indicated that there was 
no additional limitation with repetition of movement related 
to fatigue, incoordination, weakness, or lack of endurance.

Based on the foregoing, the Board concludes that the 
objective evidence supports a finding of no more than mild 
limitation of motion, even when considering additional 
functional limitation per DeLuca.  Accordingly, a 10 percent 
rating under Diagnostic Code 5292 is warranted.  No other 
orthopedic diagnostic codes enable a higher evaluation based 
on the evidence of record.  Indeed, there is no showing of 
muscle spasm such as to warrant a higher rating under 
Diagnostic Code 5295, as then in effect.  No other code 
sections apply.  

The Board will now determine an appropriate rating for the 
veteran's neurological manifestations of his service-
connected low back disability.  In the present case, the 
objective neurological findings relate to the lower 
extremities.  Thus, diagnostic codes 8522-8530 are 
potentially applicable.  

Neurologic examination to include motor and deep tendon 
reflexes was intact in November 2002.  There were sensory 
changes in the left leg and Lasegue sign was normal.  The 
February 2003 VA examination revealed normal sacral sensation 
and normal lower extremity sensation was also demonstrated.  
Straight leg raise was negative bilaterally.  Deep tendon 
reflexes were normal at the knees and absent at the ankles, 
bilaterally.  She could heel walk, toe walk, squat and rise.  
A March 2003 neurologic consult showed normal lower extremity 
sensation, with normal strength and tone.  There was no 
Romberg sign and her gait was normal.  Deep tendon reflexes 
were 2+ at the knees and 1+ at the ankles.  

The above findings are deemed to represent mild neurologic 
deficit.  As the medical evidence does not specifically state 
which nerves were affected by the veteran's low back 
disability, the Board will simply apply the Diagnostic Code 
affording the highest possible rating evaluation for "mild" 
neurological symptoms.  In this manner, the Board satisfies 
its obligation to resolve all reasonable doubt in favor of 
the veteran.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In the present case, a 10 percent rating for mild 
disability is afforded under Diagnostic Codes 8520, 8521, 
8524, 8525, and 8526.  All remaining potentially relevant 
Code sections provide only noncompensable evaluations.  Thus, 
the veteran is entitled to a 10 percent rating under 
Diagnostic Code 8520, 8521, 8524, 8525 or 8526 for the 
neurologic manifestations of the disability at issue.

It is clear that a pair of separate 10 percent evaluations, 
when combined with the veteran's other service-connected 
disabilities, will not afford a higher combined disability 
evaluation than the single 40 percent rating already in 
effect during the period in question.  See 38 C.F.R. § 4.25 
(2007).  Accordingly, a grant of separate evaluations for the 
orthopedic and neurologic manifestations of a low back 
disability is not warranted.  Thus, the single, 40 percent 
evaluation remains intact throughout the period in question.  
For the reasons already discussed, there is no basis for an 
evaluation in excess of that amount.  

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were again revised effective 
September 26, 2003 (as codified in relevant part at 38 C.F.R. 
§ 4.71, Diagnostic Codes 5237, 5238, 5243 (2007).  Under 
these relevant provisions, a 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Unfavorable ankylosis of the entire 
thoracolumbar spine warrants a 50 percent rating.  Finally, 
unfavorable ankylosis of the entire spine warrants a 100 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
for lumbosacral strain; Diagnostic Code 5242 for degenerative 
arthritis of the spine; and Diagnostic Code 5243 for 
intervertebral disc syndrome.  

In addition to evaluating intervertebral disc syndrome 
(Diagnostic Code 5243) under the general rating formula for 
diseases and injuries of the spine, outlined above, it may 
also be rated on incapacitating episodes, depending on 
whichever method results in the higher evaluation when all 
service-connected disabilities are combined under 38 C.F.R. 
§ 4.25.  The rating criteria for intervertebral disc syndrome 
based on incapacitating episodes remain the same as those 
effective September 23, 2002, as outlined above.  As 
discussed above, the preponderance of the competent clinical 
evidence of record is against an evaluation in excess of 40 
percent for the disability at issue based on incapacitating 
episodes of intervertebral disc syndrome.  

Similarly, the competent clinical evidence of record is 
against an evaluation in excess of 40 percent for the 
disability at issue based on the general rating formula for 
disease or injury of the spine, effective September 26, 2003, 
for Diagnostic Codes 5237, 5242, and 5243.  Indeed, a finding 
of ankylosis of the lumbar spine is required in order for the 
veteran to qualify for the next-higher 50 percent evaluation 
under the General Rating Formula for Disabilities of the 
Spine.  Here, ankylosis, or functional limitation comparable 
therewith, has not been demonstrated.  Indeed, upon VA 
examination in January 2004, the veteran had forward flexion 
to 80 degrees, extension to 25 degrees, left lateral flexion 
to 30 degrees and right lateral flexion to 20 degrees.  
Rotation was to 45 degrees bilaterally.  There was pain at 
the extremes of flexion, extension and lateral flexion, but 
there was no additional limitation with repetition of 
movement due to pain, fatigue, incoordination, weakness, or 
lack of endurance.  

A subsequent VA spine examination in April 2005 revealed 
forward flexion to 80 degrees, right and left lateral bending 
to 30 degrees, and rotation to 30 degrees, bilaterally.  The 
veteran was unable to perform extension due to pain.  VA 
spine examination report dated October 2006, the veteran was 
able to forward flex 80 degrees out of 90 degrees, with pain 
grimacing from 60 to 80 degrees, which was unchanged upon 
repetition.  Her extension was 25 degrees out of 30, though 
there was pain at the end point, also unchanged with 
repetition.  Her right lateral flexion, left lateral flexion, 
left lateral rotation, and right lateral rotation were all to 
30 degrees, though there was pain at the end.  The examiner 
noted that repeated and resisted motion did not further limit 
range of motion or function.

While some limitation of motion was shown, the evidence 
reflected essentially normal range of motion and no 
indication that the veteran's spine was frozen in a fixed 
position.  Therefore, there is no basis for a higher rating 
based on ankylosis of the spine, and the criteria for the 
next-higher 50 percent evaluation under the general rating 
formula have not been satisfied.

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should continue to be rated separately under an 
appropriate  Diagnostic Code.  As already discussed, the 
evidence of record appears to show mild neurologic deficit.  
This continues to be demonstrated throughout the rating 
period from September 23, 2006, onward.  For example, the 
January 2004 VA examination showed decreased sensation to 
soft touch in the left foot.  The April 2005 examination 
showed 4/5 strength in the lower extremities.  However, the 
most recent October 2006 VA examination indicated a normal 
sensory and motor examination.  Additionally, a VA examiner 
specifically clarified in February 2008 that the veteran did 
not have any lumbar radiculopathy.  That opinion was reached 
following a review of the claims file and is found to be 
probative.  For these reasons, despite the occasional 
apparent findings of mild neurologic deficit, the evidence is 
not in equipoise and assignment of a separate rating for 
neurologic manifestations of a low back disability is not 
appropriate.  Indeed, to find otherwise would involve a 
medical judgment by the Board, which is not permitted.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In conclusion, the Board finds a rating in excess of 40 
percent is not warranted for the veteran's disk herniation at 
L4-5 for any portion of the rating period on appeal.  
Moreover, there is no basis for assignment of a separate 
neurologic rating.  As the preponderance of the evidence 
weighs against awarding higher ratings in this instance, the 
benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).  

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
must determine if the criteria found in the rating schedule 
reasonably describes the claimant's disability level and 
symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  
If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  

In this instance, the veteran's limitation of flexion and 
combined range of motion are clearly accounted for in 
Diagnostic Code 5243 which compensates for limitations of 
flexion with or without pain.  The Board finds this 
Diagnostic Code adequately addresses the veteran's symptoms.  
As such, the Board finds that the diagnostic code for the 
veteran's service-connected disability adequately describes 
the current disability levels and symptomatology and, 
therefore, a referral for an extraschedular rating is not 
warranted.



Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notices dated May 2001, November 2003, and 
September 2006, VA informed the claimant which information 
and evidence, if any, that the claimant was to provide to VA 
and which information and evidence, if any, that VA would 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

The November 2001 rating decision explained the criteria for 
the next higher disability rating available for herniated 
nucleus pulposus at L4-5 under the applicable diagnostic 
code.  The June 2002 statement of the case provided the 
appellant with the applicable regulations relating to 
disability ratings for her service-connected herniated 
nucleus pulposus at L4-5, as well as the requirements for an 
extraschedular rating under 38 C.F.R. § 3.321(b) and stated 
that, pursuant to 38 C.F.R. § 4.10, disability evaluations 
center on the ability of the body or system in question to 
function in daily life, with specific reference to 
employment.  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization, 
specifically the Texas Veterans Commission and its counsel, 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Further, upon the 
submission of additional evidence, her claim was 
readjudicated in the February 2003, February 2004, August 
2005, February 2007, and May 2008 supplemental statement of 
the case.  Thus, based on the record as a whole, the Board 
finds that a reasonable person would have understood from the 
information that VA provided to the appellant what was 
necessary to substantiate her increased rating claims, and as 
such, that she had a meaningful opportunity to participate in 
the adjudication of his claims such that the essential 
fairness of the adjudication was not affected.  See Sanders, 
487 F.3d at 891.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.



ORDER

Entitlement to an evaluation in excess of 40 percent for 
herniated nucleus pulposus at L4-5 is denied.





____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


